DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13, 15, 25, 28, 30, 34, 35, and 37 are pending in this application.


Election/Restrictions
Applicant’s election of Group I, claims 1-13, 15, 25, 28, 30, 34, and 35, in the reply filed on 29 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 37 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2022.
Applicant’s election without traverse of the species of the oral pharmaceutical dosage form of claim 1 as delineated in Example 1 of the specification in the reply filed on 29 April 2022 is acknowledged.

Claims 1-13, 15, 25, 28, 30, 34, and 35 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
1) Claim 11 recites the broad recitation “an antitussive or cough suppressant”, and the claim also recites “such as dextromethorphan, dextromethorphan hydrobromide, codeine, codeine phosphate, codeine sulphate, diphenhydramine citrate, diphenhydramine hydrochloride and diphenhydramine citrate”, which is the narrower statement of the range/limitation.  
2) Claim 11 recites, “a decongestant”, and the claim also recites “such as phenylephrine hydrochloride, phenylpropanolamine hydrochloride, pseudoephedrine hydrochloride or ephedrine”, which is the narrower statement of the range/limitation.  
3) Claim 11 recites, “ an antihistamine”, and the claim also recites “such as chlorpheniramine maleate, brompheniramine maleate, phenindamine tartrate, pyrilamine maleate, doxylamine succinate, 5phenyltoloxamine citrate, diphenhydramine hydrochloride, diphenhydramine citrate, promethazine, and clemastine fumerate”, which is the narrower statement of the range/limitation.   
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”, WO 2013/055177, cited by Applicant in IDS filed 04 May 2020).  US 2014/0227356 (also cited in Applicant’s IDS) is the national stage entry of WO ‘177, and provides paragraph markings which are easier to cite; accordingly, relevant portions will be cited from the US ‘356 reference.
Regarding claims 1 and 3, Kim discloses a hard capsule composite formulation comprising tablets having a shape conforming to the internal space of the capsule (e.g., abstract).  The tablets may have different dimensions, and different geometric forms (e.g., Figure 1).  The term “composite formulation” refers to a combination of two or more different active ingredients (e.g., paragraph [0005]).  Therefore, the invention of Kim anticipates the claimed invention.
Regarding claim 2, Kim discloses the ingredients of the composite formulation exhibit good dissolution rate because the actives are separated from one another, and thus the ingredients are less affected by the dissolution rate of one another (e.g., abstract), and thus their release would be comparable to administering each tablet separately.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 15, 25, 28, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis”, US 2003/0049318) in view of Kim et al. (“Kim”, WO 2013/055177, cited by Applicant in IDS filed 04 May 2020) and as optionally evidenced by Angiolillo et al. (“Angiolillo”, Am. J. Cardiovasc. Drugs, 17:97-107, 2017, cited by Applicant in IDS filed 04 May 2020).  US 2014/0227356 (also cited in Applicant’s IDS) is the national stage entry of WO ‘177, and provides paragraph markings which are easier to cite; accordingly, relevant portions will be cited from the US ‘356 reference.
Regarding claims 1,3, and 7-12, Davis teaches pharmaceutical sustained release formulations of guaifenesin and at least one additional drug ingredient (e.g., abstract), wherein the additional drug ingredient may include an antitussive such as dextromethorphan hydrobromide, and an analgesic such as naprosin (naproxen) (e.g., paragraph [0045]).  Dextromethorphan is preferred and exemplified (e.g., see paragraph [0045]; Fig.s 13 and 14; Example 8).  Davis does not exemplify a formulation additionally comprising naproxen; however, since Davis fairly teaches and suggests the presence of naproxen as a suitable additional drug ingredient, it would be within the purview of the skilled artisan to include naproxen in the formulation, with a reasonable expectation of success, according to consumer preference (e.g., if an analgesic effect is desired). Davis teaches the formulation may be a modified release product which has two portions: a first portion having an immediate release formulation of guaifenesin and a second portion having a sustained release formulation of guaifenesin, wherein one or both portions has at least one additional drug ingredient (e.g., see abstract; paragraphs [0018], [0066]).  The compositions may be in the form of a capsule having beads or granules of immediate release formulation and beads or granules of sustained release formulation (e.g., paragraphs [0018], [0019]).  
Davis does not specifically teach the limitation wherein the capsule comprises two tablets containing different pharmaceutically active ingredient(s) and having different dimensions.
Kim teaches a hard capsule composite formulation comprising tablets having a shape conforming to the internal space of the capsule (e.g., abstract).  The tables may have different dimensions, and different geometric forms (e.g., Figure 1).  The term “composite formulation” refers to a combination of two or more different active ingredients (e.g., paragraph [0005]).  The tablets may have different dimensions, and different geometric forms (e.g., Figure 1).  The composite formulation exhibits good dissolution rate because pharmaceutically active ingredients contained in the capsule are separated from one another, and thus the ingredients are less affected by the dissolution rate of one another, allowing good storage stability which can optimize the therapeutic effects (e.g., abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate the capsule formulation of Davis as a composite capsule formulation comprising two tablets having different dimensions; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because formulating the composition as a capsule comprising two tablets of different dimensions provides the benefits of good dissolution rate as well as good storage stability which can optimize the therapeutic effects, as taught by Kim.
Regarding claim 2, Kim teaches the ingredients of the composite formulation exhibit good dissolution rate because the actives are separated from one another, and thus the ingredients are less affected by the dissolution rate of one another (e.g., abstract), and thus their release would be comparable to administering each tablet separately.
Regarding dimensions of the capsule (claims 4-6), Kim teaches capsules of length 21.7-23.3 mm and width/depth of 7.6-8.5 mm are known (e.g., paragraph [0009]), with smaller dimensions being preferred for those who may have difficulty swallowing (id.), and exemplifies tablets (and resulting capsules) of smaller dimensions (e.g., paragraphs [0050], [0054]).  Therefore, it would be within the purview of the skilled artisan to formulate capsules having dimension the same as or similar to those recited in the claims, with a reasonable expectation of success.  Accordingly, the particular dimensions recited do not impart patentability to the claims, absent a showing of unexpected results for the particular dimensions claimed.
Regarding claim 13, Davis teaches preferred additional drug ingredient may be dextromethorphan (e.g., paragraph [0045]), and exemplifies formulations comprising a “substantial” amount of guaifenesin and dextromethorphan in the sustained (i.e., modified) release portion, and wherein guaifenesin and dextromethorphan are present in both the immediate and sustained (i.e., modified) release portions (e.g., see Example 8). Additionally, naproxen is known to have a much longer half-life, approximately 12-17 hours (as evidence, see Angiolillo, page 99). Davis further teaches the immediate release formulation is formulated to dissolve in aqueous acidic medium, such as that found in the stomach, while the sustained release form releases some in the stomach as is sustained over time (e.g., paragraphs [0018], [0042], [0047], [0052]). Accordingly, the skilled artisan would find it obvious to include guaifenesin in both immediate and sustained release formulations, while also including naproxen in an immediate release formulation, due to its longer half-life.
Regarding choices of excipients present (claims 15, 25, 28, 30, 34, and 35), Davis teaches the formulation may comprise a hydrophilic polymer, preferably a hydroxypropyl methylcellulose (e.g., abstract; paragraph [0046]), and also may comprise excipients such as microcrystalline cellulose, povidone, magnesium stearate, sodium starch glycolate, and carbomer (e.g., paragraphs [0050], [0051], [0068]; claims 9-11, 14).  Regarding amounts of components in the formulation, it is noted that, while Davis does not specifically teach amounts of components identical to those instantly claimed, the optimum amounts of the presently claimed active agents and excipients would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the combination regimen, as well as the age, weight, sex, diet and medical condition of the patient, and the severity of the condition. Thus, the determination of the optimum or workable amounts given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Accordingly, the particular amounts claimed do not impart patentability to the claims, absent a showing of the criticality of the particular amounts claimed.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611